 


110 HR 6508 IH: Special Criminal Contempt of Congress Procedures Act of 2008
U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6508 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2008 
Mr. Miller of North Carolina (for himself, Mr. Conyers, Mr. Nadler, Ms. Linda T. Sánchez of California, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide an alternate procedure for the prosecution of certain criminal contempts referred for prosecution by the House of Representatives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Special Criminal Contempt of Congress Procedures Act of 2008. 
2.Alternate procedure 
(a)Scope of applicationIf the House of Representatives finds an officer or employee of the Executive branch, or a former officer or employee of the Executive branch has violated section 102 of the Revised Statutes of the United States (2 U.S.C. 192), the procedures of this Act apply in lieu of the procedures set forth in section 104 of the Revised Statutes of the United States (2 U.S.C. 194). 
(b)Certification by SpeakerUpon the finding by the House of Representatives of a violation to which this Act applies, the Speaker shall certify that finding to the Attorney General for presentation to a grand jury and to the Special Division of the Court created by this Act. 
(c)Circumstances leading to appointment of special advocateIf— 
(1)the Attorney General informs the Special Division of the Court that the Deparment of Justice will not present the matter to a grand jury because political or institutional considerations create a conflict that would prevent redress to an affront to the authority of the House through presentment or prosecution by the Department of Justice;  
(2)the Attorney General informs the Special Division of the Court that the Department of Justice will not present the matter to a grand jury for any other reason; or 
(3)by the end of the 30th day after the date of receipt of a certification under subsection (b) the Attorney General has not presented the matter to a grand jury; the Special Division of the Court shall appoint a special advocate under section 3. 
3.Appointment, qualifications, and prosecutorial jurisdiction of special advocate, and administrative matters relating to the special advocate 
(a)Appointment, qualifications, and prosecutorial jurisdiction of special advocate 
(1)Appointment and qualificationsThe Special Division of the Court shall appoint the special advocate, who must be an attorney in good standing with substantial prosecutorial experience who has not served in any capacity in the administration of the President who is or was in office when the Speaker of the House certified the finding of a violation. 
(2)Prosecutorial jurisdictionThe Special Division of the Court shall define the special advocate’s prosecutorial jurisdiction as comprising the investigation and prosecution of the alleged violation and any perjury, false statement, and any obstruction of justice occurring during and in relation to such investigation and prosecution. 
(b)Authority of special advocate with respect to matters within prosecutorial jurisdictionWith respect to all matters in that special advocate's prosecutorial jurisdiction, a special advocate appointed under this Act shall have full power and independent authority to exercise all prosecutorial functions and powers, and any other functions and powers normally ancillary thereto, of the Department of Justice, the Attorney General, and any other officer or employee of the Department of Justice, except that the Attorney General shall exercise direction or control as to those matters that specifically require the Attorney General's personal action under section 2516 of title 18, United States Code. 
(c)SalaryThe special advocate shall receive a salary equivalent to the salary of the United States Attorney for the District of Columbia. 
(d)StaffThe special advocate may appoint and fix the salaries of such staff, not to exceed 12 in number, as the special advocate deems necessary to carry out the functions of the special advocate under this Act. However, no salary of a member of such staff may exceed the salary of the special advocate. 
(e)ExpensesThe Department of Justice shall pay all costs relating to the establishment and operation of any office of special advocate. The Attorney General shall submit to the Congress, not later than 30 days after the end of each fiscal year, a report on amounts paid during that fiscal year for expenses of investigations and prosecutions the special advocate.  
(f)Report to CongressEach special advocate shall report to Congress annually on the special advocate’s activities under this Act. The report shall include a description of the progress of any investigation or prosecution conducted by the special advocate and provide information justifying the costs of the activities reported on.  
4.Special Division of the Court 
(a)DesignationThe Chief Justice shall designate three judges or justices of the United States, one of whom shall be an active judge of the United States Court of Appeals for the District of Columbia, to be the Special Division of the Court for the purposes of this Act. The Chief Justice shall make the first such designation not later than 45 days after the date of the enactment of this Act. 
(b)Special Division To Be a division within the United States Court of Appeals for the District of Columbia CircuitThe Special Division of the Court shall be a division within the United States Court of Appeals for the District of Columbia Circuit. 
(c)Length of designationEach designation to the Special Division of the Court shall be for a term of 2 years, but the Chief Justice may fill any vacancy arising before the end of a term for the remainder of that term. 
(d)Priority To Be given to senior circuit judges and retired justices of the United States Supreme CourtIn designating judges and justices to serve on the Special Division of the Court, the Chief Justice shall give priority to senior circuit judges and retired justices of the United States Supreme Court. 
(e)Variety of courts To Be representedNot more than one person may be designated to such division from a particular court.  
5.Removal of special advocate 
(a)In generalA special advocate may be removed from office, other than by impeachment and conviction, only by the personal action of the Attorney General, and only for good cause, physical or mental disability, or any other condition that impairs the performance of that special advocate’s duties. 
(b)Report upon removalIf a special advocate is removed from office, the Attorney General shall promptly submit to the Special Division of the Court and the Congress a report specifying the facts found and the ultimate grounds for the removal. 
(c)Judicial review of removalA special advocate removed from office may obtain judicial review of the removal in a civil action commenced in the United States District Court for the District of Columbia. A member of the Special Division of the Court may not hear or determine any such civil action or any appeal of a decision in any such civil action. The special advocate may be reinstated or granted other appropriate relief by order of the court.  
6.Termination of special advocate’s authority 
(a)In generalThe authority of the special advocate shall cease two years after the date of the special advocates appointment, but the Special Division of the Court may extend that authority for an additional period not to exceed one year, if the court finds good cause to do so. Good cause to do so includes that the investigation or prosecution undertaken by the special advocate has been delayed by dilatory tactics by persons who could provide evidence that would significantly assist the investigation or prosecution, and also includes the need to allow the special advocate to participate in any appellate proceedings related to prosecutions engaged in by the special advocate. 
(b)Termination by special division of the courtThe Special Division of the court, either on its own motion or upon the request of the Attorney General, may terminate an office of special advocate at any time, on the ground that the investigation of all matters within the prosecutorial jurisdiction of such special advocate, and any resulting prosecutions, have been completed or so substantially completed that it would be appropriate for the Department of Justice to complete such investigations and prosecutions. 
7.Effective dateThis Act takes effect on January 20, 2009.  
 
